Exhibit 10.24

FIRST AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

BY AND BETWEEN

TOPS MARKETS, LLC & JACK BARRETT

WHEREAS, Tops Markets, LLC (the “Company”) and Jack Barrett entered into an
Employment Agreement (the “Agreement”), effective August 20, 2014; and

WHEREAS, the Company and Jack Barrett wish to amend the Agreement.

NOW, THEREFORE, the Agreement is amended in the following respect:

1. Effective January 1, 2015 (the “Effective Date”), Section 2 of the Agreement
is hereby deleted and the following paragraph substituted in its place:

2. Compensation

In addition to your annual base salary as set by the Board of Directors of the
Company (“Board”) from time to time (“Annual Base Salary”), for so long as you
are employed by the Company, you will be eligible to receive an annual cash
bonus (the “Annual Bonus”) in a target amount set by the Board from time to
time, determined and payable under and in accordance with the General Manager
Incentive Plan of the Company as in effect from time to time.

*******

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Agreement this 11th day of November, 2014.

 

TOPS MARKETS, LLC By:  

/s/ Frank Curci

Name:   Frank Curci Title:   Chairman

/s/ Jack Barrett

Jack Barrett